t c memo united_states tax_court james t and tiffany a manning petitioners v commissioner of internal revenue respondent docket no filed date farley p katz and charles j muller iii for petitioners daniel n price for respondent memorandum opinion kroupa judge this case is before the court on petitioners’ motion for litigation costs as supplemented petitioners seek attorney’s fees and costs under sec_7430 and rule as well as excessive costs and sanctions against respondent under sec_6673 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated we must decide whether petitioners are entitled to recover more than dollar_figure of litigation costs under either sec_7430 or sec_6673 we hold that they are not background the underlying facts of this case are set out in detail in manning v commissioner tcmemo_2009_157 we summarize the factual and procedural background briefly to rule on the instant motion petitioners are husband and wife who resided in texas at the time they filed the petition james manning petitioner operated the austin texas office of assent llc assent through his wholly owned entity james t manning llc a disregarded_entity petitioners deducted large commission adjustments paid to the warrior fund warrior on their federal_income_tax return warrior was owned by petitioner’s brother and was operated out of the united_states virgin islands usvi the irs investigated warrior in connection with an alleged abusive_tax_shelter as a result of that investigation respondent examined petitioners’ tax_return and issued a deficiency_notice disallowing the commission- adjustment deductions respondent also determined among other things that petitioners were liable for an accuracy-related_penalty respondent disallowed deductions for the payments to warrior under several theories involving the relationship between petitioner and his brother respondent’s primary argument was that petitioner’s payments to warrior were not deductible under sec_162 because the payments were not ordinary and necessary business_expenses respondent also made two alternative arguments against deductibility respondent argued that the payments were nondeductible illegal payments under sec_162 respondent also argued that the payments were not deductible because the transactions lacked economic_substance petitioners conceded that they had mistakenly deducted dollar_figure of commission adjustments in after trial we held that petitioners were entitled to the other deductions at issue that they did not have dollar_figure in unreported income and that they were not liable for the accuracy-related_penalty petitioners then filed a motion for litigation costs as supplemented petitioners seek to recover more than dollar_figure in litigation costs from respondent including their attorney’s fees discussion we now address whether petitioners may recover any of their litigation costs the prevailing_party may be awarded reasonable_litigation_costs in any court_proceeding brought by or against the united_states involving the determination or collection of tax sec_7430 a prevailing_party must establish to obtain such an award that the party has exhausted the administrative remedies available the party has substantially prevailed in the controversy the party satisfies certain net_worth requirements the party has not unreasonably protracted the proceedings and the amount of costs is reasonable sec_7430 and c the failure to satisfy any one of the requirements precludes an award of costs see sec_7430 and c see also rule e swanagan v commissioner tcmemo_2000_294 respondent acknowledges that petitioners substantially prevailed with respect to the amount in controversy and the most significant issue or set of issues presented sec_7430 respondent argues nonetheless that petitioners should not be deemed the prevailing_party because respondent’s positions in the judicial proceedings were substantially justified and petitioners failed to establish that they met the net_worth limitations see sec_7430 b we agree the moving party will not be treated as having prevailed if the government establishes that its position was substantially justified sec_7430 the commissioner’s position is substantially justified if based on all the facts and circumstances and relevant legal precedents the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir the commissioner’s position may be incorrect yet substantially justified if the commissioner’s position had a reasonable basis in law and fact see pierce v underwood supra pincite n sec_301_7430-5 proced admin regs a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite huffman v commissioner 978_f2d_1139 n 9th cir affg in part revg in part and remanding tcmemo_1991_144 all the facts and circumstances surrounding a dispute must be considered in analyzing whether the government’s position is substantially justified 55_f3d_189 5th cir affg tcmemo_1994_182 that respondent loses on an issue is not determinative of the reasonableness of respondent’s position see 86_tc_962 85_tc_927 it remains a factor however to be considered 931_f2d_1044 5th cir further relevant factors include whether an issue is novel or difficult nalle v commissioner supra pincite respondent’s position was that petitioners were not entitled to deduct the commission adjustments paid to warrior respondent first argued that the payments were not ordinary and necessary business_expenses under sec_162 respondent also argued 2the court looks to whether the commissioner’s position was reasonable given the available facts and circumstances at the time the commissioner took his position see 108_tc_430 85_tc_927 the commissioner’s position in a judicial proceeding is generally the position the commissioner took in the answer to the petition sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 that the expenses were nondeductible illegal payments under sec_162 finally respondent argued that the payments lacked economic_substance we found that petitioners were entitled to the deductions see manning v commissioner tcmemo_2009_157 we also find that respondent was substantially justified in arguing that they were not deductible the payments were between family members and family controlled businesses such transactions present greater possibilities for abuse and require closer scrutiny for purposes of determining whether they are ordinary and necessary business_expenses 513_f2d_800 5th cir these payments were also for large amounts in addition petitioner’s brother was being investigated for allegedly participating in an offshore tax_shelter we find that respondent’s position was substantially justified given the relationship between james manning and his brother we further conclude that respondent’s position regarding the accuracy-related_penalty was substantially justified for similar reasons see uddo v commissioner tcmemo_1998_276 accordingly we conclude that petitioners are not the prevailing_party for this purpose and may not recover any 3we also note that petitioners have failed to satisfy this court that they met the net_worth requirements of sec_7430 petitioners bear the burden_of_proof with respect to this requirement rule e 91_tc_963 jensen v commissioner tcmemo_2000_341 we find that petitioners failed to provide adequate supporting information to establish their net_worth or the net_worth of their unincorporated business at the time they filed the petition litigation costs see sec_7430 in light of this holding we need not decide whether petitioners exhausted their administrative remedies or whether the legal costs petitioners claim are reasonable petitioners also seek fees under sec_6673 which allows this court to award attorney’s fees and costs when a government attorney has multiplied the proceedings in any case unreasonably and vexatiously respondent’s counsel has not done so and petitioners are not entitled to fees pursuant to sec_6673 to reflect the foregoing an order will be issued denying petitioners’ motion for litigation costs as supplemented
